Case 17-35027 Document 282 Filed in TXSB on 01/21/20 Page 1 of 4
UNITED STATES BANKRUPTCY COURT

SOUTHERN AND WESTERN DISTRICTS OF TEXAS

HOUSTON DIVISION

IN RE:

H.C. Jeffries Tower Company, gy CASE NO, !7-35027-H4g

CHAPTER 11

DMANM NUN

DEBTOR

CHAPTER 11 POST-CONFIRMATION REPORT
FOR THE QUARTER ENDING DECEMBER 2019

1. LV J ouarterty or [Vrinat (check one)

2. SUMMARY OF DISBURSEMENTS?:

A. Disbursements made under the plan (itemize on page 3) $ 0.00
B. Disbursements not under the plan g — 1,047,910.17
Total Disbursements $ 1,047,910.17

*ALL DISBURSEMENTS MADE BY THE REORGANIZED DEBTOR, UNDER THE PLAN OR OTHERWISE, MUST BE
ACCOUNTED FOR AND REPORTED HEREIN FOR THE PURPOSE OF CALCULATING THE QUARTERLY FEES.

 

 

 

 

 

 

 

 

3. Has the order confirming plan become final? T] Yes No
4, Are Plan payments being made as required under the Plan? []ves No
5. If "No", what Plan payments have not been made and why?
Please explain: On appeal
6. If plan payments have not yet begun, when will the first plan payment be made? 2/28/20 (Date)
7. What date did the reorganized debtor or successor of the debtor under the plan assume the business or management of the property
treated under the plan? 6/28/19 (Date)
8. Please describe any factors which may materially affect your ability to obtain a final decree at this time.
9. Complete the form for Plan Disbursements attached.
. /ONSUMMATION OF PLAN:
10 CONSUMMATION OF PLAN INITIALS
A. If this is a final report, has an application for Final Decree been submitted*?
DATE
Yes Date application was submitted 6/14/19
UST USE ONLY

[J No Date when application will be submitted

 

 

 

* (if required by Local Rule)

B. Estimated Date of Final Payment Under Plan 05/28/29

I CERTIFY UNDER PENALTY OF PERJURY THAT THE ABOVE INFORMATION IS TRUE AND CORRECT TO THE
BEST OF MY KNOWLEDGE.

SIGNED: ZA (/ Che DATE: __©/ / Zo / 2020

HC. “s te frves

(PRINT NAME)
Case 17-35027 Document 282

INRE: H.C. Jeffries Tower Company, Inc.

 

Filed in TXSB on 01/21/20 Page 2 of 4
CASE NO, | 7-35027-H5-1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASH RECEIPTS AND DISBURSEMENTS CURRENT CONFIRMATION
QUARTER TO DATE
CASH-BEGINNING OF QUARTER 792,049.70 571,634.00
RECEIPTS 538,980.93 3,389,680.23
DISBURSEMENTS
NET PAYROLL 325,137.31 742,641.16
PAYROLL TAXES PAID 128,315.22 290,574.85
SECURED/RENTAL/LEASES 28,978.51 61,260.19
UTILITIES 6,866.03 18,799.15
INSURANCE 35,578.79 131,844.46
INVENTORY PURCHASES
VEHICLE EXPENSES
TRAVEL & ENTERTAINMENT
REPAIRS, MAINTENANCE & SUPPLIES 443,093.06 2,223,044.02
ADMINISTRATIVE & SELLING 6,886.05 43,609.95
OTHER (attach list) 73,055.20 166,419.99
PLAN PAYMENTS (page 1 and page 3) 0.00 0.00
Se (this figure should equal Total disbursements, Item 2, 1,047,910.17 3,678,193.77
NET CASH FLOW (508,929.24) (288,513.54)
CASH-END OF QUARTER 283,120.46 283,120.46

 

 

 

 

CASH ACCOUNT RECONCILIATION FOR ALL FUNDS
ENDING DECEMBER

10/2019
661,733.90

Bank Balance

in Transit

3,270.00

Adjusted Balance

Books

Transfers Between Accounts
Checks/Other Disbursements

Ending Cash-Per Books

658,463.90

792,049.70
269,723.33

403,309.13
658,463.90

12/2019
282,817.80

11/2019

369,171.84

31,646.25 3,886.30

337,525.59 278,93 1.50

658,463.90 337,525.59

8,778.46 260,479.14

329,716.77 314,884.27

337,525.59 283,120.46

STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS

Total
661,733.90

0.00
38,802.55
622,931.35
792,049.70

538,980.93
0.00

1,047,910.1
283,120.46

 

 

 

 

 

 

 

 

 

 

 

Month/Year Month/Year Month/Year
10/2019 | A a 12/2019 | Total
Beginning Cash 792,049.70 658,463.90 337,525.59
Total Receipts 269,723.33 8,778.46 260,479.14 538,980.93
Tape 403,309.13 329,716.77 314,884.27 1,047,910.17
Ending Cash 658,463.90 337,525.59 283,120.46

 

 

 
Case 17-35027 Document 282 Filed in TXSB on 01/21/20 Page 3 of 4

IN RE:

H.C. Jeffries Tower Company, Inc. CASE No, !7-35027-HS-11

 

Mn mam

DEBTOR

PAYMENTS TO CREDITORS UNDER THE PLAN

CURRENT CONFIRMATION
QUARTER TO DATE

NEXT PAYMENT
DUE

TOTAL PLAN PAYMENTS: (report on page | and page 2)

 
Case 17-35027 Document 282 Filed in TXSB on 01/21/20 Page 4 of 4

66 6L7'991

00°0
00°092'814
Ol 222'S
G6'661'¢
76° CEC BE

ajeq 0} UONeWUYUOD

LL-SH-ZZOS€-2L ‘ON 8SBD

0% SSO'EL

 

00°0
00°S89'0S
00°0

G6 LOE'L
GZ'890'LZ

JOeNH JUEUND

JOWIO [E}O.L

eoaXo|duiy 0} ueo7
WIq Jad
xe] soes
sjuawAeg Yoddns pilyD
soo s0}Sni
(peystq) Jeo

s]usWasingsig pue s}disoey yseo

“ou ‘Auedwod Jamo] SOUYef “OH “AY NI
